DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,205,395 B2 to Jakiel in view of RU 2 664 242 C1 to Guliev in view of DE 20 2007 017 602 U1 to Schulte.

Regarding claim 1, Jakiel discloses an ship-lap styled interlocking vertical panel system for the display of retail items on a wall comprising: panels (14; Fig.1; Column 3, lines 12-17), said panels having a front portion (21), a rear portion (23), and four edges; wherein said four edges include two horizontal edges (top edge and bottom edge of 14) and two vertical edges (left and right sides of 14); wherein said rear portion functions as a substrate of said panels; joints (tongue portion at top of panel and groove portion at the bottom of the panel 14), said joints disposed on said two horizontal edges (top and bottom of 14); wherein said rabbet joints are configured to interlock said panels together in series such that panels are disposed bottom-to-top and side-to-side (Column 3, lines 12-17); horizontal junction grooves (connection of one of the tongues to one of the grooves of 14), said horizontal junction grooves disposed horizontally between said panels (Fig.1; Column 3, lines 12-17); wherein said horizontal grooves (26) are configured to securely hold mounts (28); and wherein said mounts facilitate the placement of the retail items on the wall (hooks enable retail to be displayed).  
Jakiel does not specifically disclose rabbet grooves, nor does Jakiel disclose horizontal junction grooves which securely hold mounts. Jakiel does discloses side edges of the panels, but does not specifically show the vertical edges of a panel abutting the vertical edge of another panel.
Guliev discloses rabbet grooves on top and bottom edges of wall panels (10, 11, Fig.2). Guliev also discloses wherein the horizontal junction grooves securely hold mounts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the panels of Jakiel with rabbet grooves and mounting joints at the horizontal junction as is well known in the art for their ease of assembly and their effective connection between panels. The horizontal junction grooves allow additional mounting hardware to be hung not only at the grooves on the panel but at the grooves at the junction.
Schulte discloses providing vertical abutment grooves which are offset with the panels below and above (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the panels of Jakiel with abutting vertical joints which are offset from panels above and below in order to provide the finished assembly with an aesthetically pleasing shiplap wall appearance. Offsetting vertical edges allow ease of installation without the need to align the vertical joints of adjacent panels.
Regarding claims 2 and 12, Jakiel discloses further comprising: screws (38), said screws disposed in screw positions; wherein said screw positions are disposed on said horizontal edges of each panel; and wherein said screws are obscured by subsequently placed interlocking panels upon contact (Fig.4-6).  
Regarding claims 3 and 8, Jakiel and Guliev disclose wherein said mounts include hardware selected from the following group: brackets and shelves (28 and 4, respectively).
Jakiel nor Guliev disclose wherein the mounting hardware is metallic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the mounting hardware of Jakiel from a metallic material so to provide a more durable material  which can easily be manufactured and formed to desired shapes and sizes. Metallic materials are also more resistant to atmospheric conditions such as moisture content, sun, etc.
Regarding claims 4 and 9, Jakiel discloses further comprising: molding panels (16, 18), said molding panels disposed at a top and a bottom of the wall to serve as trim for the wall (Fig.1).  
Regarding claims 5 and 10, Jakiel discloses wherein said substrate is composed of PVC (Column 2, lines 43-45).
Regarding claims 6 and 11, Guliev further discloses comprising: reinforced mount notches (12), said reinforced mount notches disposed horizontally on said bottom portions of said panels (Fig.2); and wherein said reinforced mount notches provide a leverage point for the positioning of said mounts (Fig.1).  
Regarding claim 7, Jakiel discloses wherein said front portion of said panels is equipped with texturization, patterns, embossing, brick fascia, or similar aesthetic elements to coordinate the appearance of the panels with that of the space in which the panels are disposed ((grooves panels, smooth front surface).  
Regarding claim 13, a wall mount system which provides a non-obvious means by which items may be displayed on a wall comprising: panels, said panels having a front portion, a rear portion, and four edges; wherein said four edges include two horizontal edges and two vertical edges; wherein said rear portion functions as a substrate of said panels; rabbet joints, said rabbet joints disposed on said two horizontal edges; wherein said rabbet joints are configured to interlock said panels together in series such that panels are disposed bottom-to-top and side-to-side; horizontal junction grooves, said horizontal junction grooves disposed horizontally between said panels; vertical junction grooves, said vertical junction grooves disposed vertically between said panels; wherein said horizontal junction grooves are configured to securely hold mounts; wherein said mounts facilitate the placement of the retail items on the wall; screws, said screws disposed in screw positions; wherein said screw positions are disposed on said horizontal edges of each panel; wherein said screws are obscured by subsequently placed interlocking panels upon contact; wherein said mounts include metallic hardware selected from the following group: shelves, platforms, brackets, hooks, and eyelets; reinforced mount notches, said reinforced mount notches disposed horizontally on said bottom portions of said panels; and wherein said reinforced mount notches provide a leverage point for the positioning of said mounts (See rejection of claims 1, 2, 3, and 6).  
Regarding claim 14, Jakiel discloses a method for installing a shiplap-styled ship-slat wall system for the display of items on a wall comprising: screwing a starter strip onto a base of the wall (16, Flip figures 4-6; perform the method Jakiel in a flipped orientation); placing a panel on top of the starter strip so that a bottom of the panel firmly seats within a joint of a top of the starter strip (Flip Fig.5); placing screws every 16" along a top edge of the panel (38; joists are typically 16 inches), securing the panel into structural wall material of the wall (screws 38); placing subsequent panels, bottom-to-top, together along the entirety of the top of the starter strip (Column 3, lines 12-17), completing one row once the subsequent panels approach ends of the starter strip; selecting a desired panel height for a next row from a selection of available panels (subsequent height of the next row of panels); interlocking subsequent panels to complete subsequent rows from the bottom to the top of the wall until the wall is completely covered with panels (Column 3, lines 12-17); screwing the panels into place via screws positioned in screw positions (screws 38), the screw positions obscured by subsequently placed panels atop the screws (Flip figures 5 and 6); attaching a top trim (18, Flip Fig.6) to a top of the wall; and attaching end caps (130) to sides of the panels to complete the installation (Fig.10 and 12).
Jakiel does not specifically disclose rabbet joints. Jakiel also does not disclose cutting the panels so that vertical seams disposed between placed panels are offset from those of the previous row below to achieve a shiplap appearance, nor does Jakiel disclose attaching a base trim to a bottom of the wall.
Jakiel discloses wherein the starter strip also acts as the base trim, providing an aesthetic appearance. If one of ordinary skill in the art wanted to create the assembly using additional parts, it is well known in the art to add trim strips to the surrounding edges of the assembly to cover all visible edges for aesthetics.
Guliev discloses rabbet grooves on top and bottom edges of wall panels (10, 11, Fig.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the panels of Jakiel with rabbet grooves which is well known in the art for their ease of assembly and their effective connection between panels. 
Schulte discloses providing vertical abutment grooves which are offset with the panels below and above (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the panels of Jakiel with abutting vertical joints which are offset from panels above and below in order to provide the finished assembly with an aesthetically pleasing shiplap wall appearance. Offsetting vertical edges allow ease of installation without the need to align the vertical joints of adjacent panels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/
Primary Examiner, Art Unit 3635